While I concur in the opinion of the court, it should be pointed out that the decision in this case overrules Greene County v. Southern Surety Co., 292 Pa. 304. We stated in the Greene County case that so settled in the law of this Commonwealth was the rule therein mentioned that we were bound by the doctrine of stare decisis and must await legislative action to be free from it and come into accord with the more equitable, reasonable and prevailing view. The legislature by the Act of June 23, 1931, P. L. 1181, has indicated that public policy favors permitting recovery by the third party beneficiaries in such contracts.
It is to be regretted that this determination by the Court has been reached only after so many cases have been decided on the authority of the Greene County case. See Davis v. Southern Surety Co., 302 Pa. 21; Montgomery County v. Ambler-Davis Co.,302 Pa. 333; Pittsburgh v. Bucanelly Construction Co., 300 Pa. 27; Patterson v. New Eagle Borough, 294 Pa. 401; Pittsburgh v. Com. Cas. Ins. Co., 106 Pa. Super. 254; Somerset Borough v. Barber, 103 Pa. Super. 20; School Dist. of Reading v. New Amsterdam Cas. Co., 98 Pa. Super. 221, and very many cases in lower courts.